(Slip Opinion)              OCTOBER TERM, 2005                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

BEARD, SECRETARY, PENNSYLVANIA DEPARTMENT

 OF CORRECTIONS v. BANKS, INDIVIDUALLY AND ON

           BEHALF OF ALL OTHERS SIMILARLY SITUATED


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

     No. 04–1739. Argued March 27, 2006—Decided June 28, 2006
Pennsylvania houses its 40 most dangerous and recalcitrant inmates in
  a Long Term Segregation Unit (LTSU). Inmates begin in level 2,
  which has the most severe restrictions, but may graduate to the less
  restrictive level 1. Plaintiff-respondent Banks, a level 2 inmate, filed
  this federal-court action against defendant-petitioner, the Secretary
  of the Department of Corrections, alleging that a level 2 policy (Pol
  icy) forbidding inmates any access to newspapers, magazines, and
  photographs violates the First Amendment. During discovery, Banks
  deposed Deputy Prison Superintendent Dickson and the parties in
  troduced prison policy manuals and related documents into the re
  cord. The Secretary then filed a summary judgment motion, along
  with a statement of undisputed facts and the deposition. Rather
  than filing an opposition to the motion, Banks filed a cross-motion for
  summary judgment, relying on the undisputed facts, including those
  in the deposition. Based on this record, the District Court granted
  the Secretary’s motion and denied Banks’. Reversing the Secretary’s
  summary judgment award, the Third Circuit held that the prison
  regulation could not be supported as a matter of law.
Held: The judgment is reversed, and the case is remanded.
399 F. 3d 134, reversed and remanded.
    JUSTICE BREYER, joined by THE CHIEF JUSTICE, JUSTICE KENNEDY,
  and JUSTICE SOUTER, concluded that, based on the record before this
  Court, prison officials have set forth adequate legal support for the
  Policy, and Banks has failed to show specific facts that could warrant
  a determination in his favor. Pp. 5–13.
2                            BEARD v. BANKS

                                   Syllabus

       (a) Turner v. Safley, 482 U. S. 78, and Overton v. Bazzetta, 539
    U. S. 126, contain the basic substantive legal standards covering this
    case. While imprisonment does not automatically deprive a prisoner
    of constitutional protections, Turner, 482 U. S., at 93, the Constitu
    tion sometimes permits greater restriction of such rights in a prison
    than it would allow elsewhere, id., at 84–85. As Overton, supra, at
    132, pointed out, courts also owe “substantial deference to the profes
    sional judgment of prison administrators.” Under Turner, restrictive
    prison regulations are permissible if they are “reasonably related to
    legitimate penological interests.” 482 U. S., at 89. Because this case
    is here on the Secretary’s summary judgment motion, the Court ex
    amines the record to determine whether he has demonstrated “the
    absence of a genuine issue of material fact” and his entitlement to
    judgment as a matter of law. See, e.g., Fed . Rule Civ. Proc. 56. If he
    has, the Court determines whether Banks has “by affidavits or as
    otherwise provided” in Rule 56, “set forth specific facts showing . . . a
    genuine issue for trial,” Rule 56(e). Inferences about disputed facts
    must be drawn in Banks’ favor, but deference must be accorded
    prison authorities’ views with respect to matters of professional judg
    ment. Pp. 5–6.
       (b) The Secretary rested his motion primarily on the undisputed
    facts statement and Dickson’s affidavit. The first of his justifications
    for the Policy—the need to motivate better behavior on the part of
    particularly difficult prisoners—sufficiently satisfies Turner’s re
    quirements. The statement and affidavit set forth a “ ‘valid, rational
    connection ’ ” between the Policy and “ ‘legitimate penological inter
    ests,’ ” 482 U. S., at 89, 95. Dickson noted that prison authorities are
    limited in what they can and cannot deny or give a level 2 inmate,
    who has already been deprived of most privileges, and that the offi
    cials believe that the specified items are legitimate as incentives for
    inmate growth. The undisputed facts statement added that the Pol
    icy encourages progress and discourages backsliding by level 1 in
    mates. These statements point to evidence that the regulations serve
    the function identified. The articulated connections between news
    papers and magazines, the deprivation of virtually the last privilege
    left to an inmate, and a significant incentive to improve behavior, are
    logical ones. Thus, this factor supports the Policy’s “reasonableness.”
    The second, third, and fourth Turner factors—whether there are “al
    ternative means of exercising the right that remain open to prison
    inmates,” id., at 90; the “impact” that accommodating “the asserted
    constitutional right [will] have on guards and other inmates, and on
    the allocation of prison resources,” ibid.; and whether there are
    “ready alternatives” for furthering the governmental interest, ibid.—
    add little to the first factor’s logical rationale here. That two of these
                   Cite as: 548 U. S. ____ (2006)                     3

                              Syllabus

three factors seem to favor the Policy therefore does not help the Sec
retary. The real task in this case is not balancing the Turner factors
but determining whether the Secretary’s summary judgment mate
rial shows not just a logical relation but a reasonable relation. Given
the deference courts must show to prison officials’ professional judg
ment, the material presented here is sufficient. Overton provides
significant support for this conclusion. In both cases, the depriva
tions (family visits in Overton and access to newspapers, magazines,
and photographs here) have an important constitutional dimension;
prison officials have imposed the deprivation only upon those with
serious prison-behavior problems; and those officials, relying on their
professional judgment, reached an experience-based conclusion that
the policies help to further legitimate prison objectives. Unless there
is more, the Secretary’s supporting material brings the Policy within
Turner’s scope. Pp. 6–10.
   (c) Although summary judgment rules gave Banks an opportunity
to respond to these materials, he did not do so in the manner the
rules provide. Instead, he filed a cross-motion for summary judg
ment, arguing that the Policy fell of its own weight. Neither the
cases he cites nor the statistics he notes support his argument. In
reaching a contrary conclusion, the Third Circuit placed too high an
evidentiary burden on the Secretary and offered too little deference to
the prison officials’ judgment. Such deference does not make it im
possible for those attacking prison policies to succeed. A prisoner
may be able to marshal substantial evidence, for example through
depositions, that a policy is not reasonable or that there is a genuine
issue of material fact for trial. And, as Overton noted, if faced with a
de facto permanent ban involving a severe restriction, this Court
might reach a different conclusion. Pp. 10–13.
   JUSTICE THOMAS, joined by JUSTICE SCALIA, concluded that, using
the framework set forth in JUSTICE THOMAS’ concurrence in Overton v.
Bazzetta, 539 U. S. 126, 138, Pennsylvania’s prison regulations are
permissible. That framework provides the least perilous approach for
resolving challenges to prison regulations and is the approach most
faithful to the Constitution. “Sentencing a criminal to a term of im
prisonment may . . . carry with it the implied delegation to prison of
ficials to discipline and otherwise supervise the criminal while he is
incarcerated.” Id., at 140, n. A term of imprisonment in Pennsyl
vania includes such an implied delegation. Inmates are subject to
Department of Corrections rules and disciplinary rulings, and the
challenged regulations fall with the Department’s discretion. This
conclusion is supported by the plurality’s Turner v. Safley, 482 U. S.
78, analysis. The “history of incarceration as punishment [also] sup
ports the view that the sentenc[e] . . . terminated” respondent’s unfet
4                            BEARD v. BANKS

                                  Syllabus

    tered right to magazines, newspapers, and photographs. Overton,
    539 U. S., at 142. While Pennsylvania “is free to alter its definition of
    incarceration to include the retention” of unfettered access to such
    materials, it appears that the Commonwealth instead sentenced re
    spondent against the backdrop of its traditional conception of impris
    onment, which affords no such privileges. Id., at 144–145. Pp. 1–7.

  BREYER, J., announced the judgment of the Court and delivered an
opinion, in which ROBERTS, C. J., and KENNEDY and SOUTER, JJ., joined.
THOMAS, J., filed an opinion concurring in the judgment, in which
SCALIA, J., joined. STEVENS, J., filed a dissenting opinion, in which
GINSBURG, J., joined. GINSBURG, J., filed a dissenting opinion. ALITO, J.,
took no part in the consideration or decision of the case.
                        Cite as: 548 U. S. ____ (2006)                              1

                             Opinion of BREYER, J.

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 04–1739
                                   _________________


 JEFFREY A. BEARD, SECRETARY, PENNSYLVANIA

 DEPARTMENT OF CORRECTIONS, PETITIONER v. 

  RONALD BANKS, INDIVIDUALLY AND ON BEHALF OF

                 ALL OTHERS SIMILARLY SITUATED


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                                 [June 28, 2006] 


  JUSTICE BREYER announced the judgment of the Court
and delivered an opinion, in which THE CHIEF JUSTICE,
JUSTICE KENNEDY, and JUSTICE SOUTER join.
  We here consider whether a Pennsylvania prison policy
that “denies newspapers, magazines, and photographs” to
a group of specially dangerous and recalcitrant inmates
“violate[s] the First Amendment.” Brief for Petitioner i;
see Turner v. Safley, 482 U. S. 78, 89 (1987) (prison rules
restricting a prisoner’s constitutional rights must be “rea
sonably related to legitimate penological interests”). The
case arises on a motion for summary judgment. While we
do not deny the constitutional importance of the interests
in question, we find, on the basis of the record now before
us, that prison officials have set forth adequate legal
support for the policy. And the plaintiff, a prisoner who
attacks the policy, has failed to set forth “specific facts”
that, in light of the deference that courts must show to the
prison officials, could warrant a determination in his
favor. Fed. Rule Civ. Proc. 56(e); Overton v. Bazzetta, 539
2                     BEARD v. BANKS

                     Opinion of BREYER, J.

U. S. 126, 132 (2003) (need for “substantial deference to
the professional judgment of prison administrators”).
                               I

                               A

   The prison regulation at issue applies to certain prison
ers housed in Pennsylvania’s Long Term Segregation Unit.
The LTSU is the most restrictive of the three special units
that Pennsylvania maintains for difficult prisoners. The
first such unit, the “Restricted Housing Unit,” is designed
for prisoners who are under disciplinary sanction or who
are assigned to administrative segregation. App. 80. The
second such unit, the “Special Management Unit,” is
intended for prisoners who “exhibit behavior that is con
tinually disruptive, violent, dangerous or a threat to the
orderly operation of their assigned facility.” Ibid. The
third such unit, the LTSU, is reserved for the Common
wealth’s “most incorrigible, recalcitrant inmates.” Id., at
25.
   LTSU inmates number about 40. Id., at 127. Most, but
not all, have “flunked out” of the SMU program. Id., at
137. To qualify, they must have met one or more of the
following conditions: failure to “complete” the SMU pro
gram; “assaultive behavior with the intent to cause death
or serious bodily injury”; causing injury to other inmates
or staff; “engaging in facility disturbance(s)”; belonging to
an unauthorized organization or “Security Threat Group”;
engaging in criminal activity that “threatens the commu
nity”; possessing while in prison “weapons” or “imple
ments of escape”; or having a history of “serious” escape
attempts, “exerting negative influence in facility activi
ties,” or being a “sexual predator.” Id., at 85–86. The
LTSU is divided into two levels. All inmates are initially
assigned to the most restrictive level, level 2. After 90
days, depending upon an inmate’s behavior, an individual
may graduate to the less restrictive level 1, although in
                 Cite as: 548 U. S. ____ (2006)            3

                     Opinion of BREYER, J.

practice most do not. Id., at 131–132, 138.
  The RHU, SMU, and LTSU all seriously restrict in
mates’ ordinary prison privileges. At all three units,
residents are typically confined to cells for 23 hours a day,
have limited access to the commissary or outside visitors,
and (with the exception of some phases of the SMU) may
not watch television or listen to the radio. Id., at 102;
Brief for Petitioner 2–4.
  Prisoners at level 2 of the LTSU face the most severe
form of the restrictions listed above. They have no access
to the commissary, they may have only one visitor per
month (an immediate family member), and they are not
allowed phone calls except in emergencies. App. 102. In
addition they (unlike all other prisoners in the Common
wealth) are restricted in the manner at issue here: They
have no access to newspapers, magazines, or personal
photographs. Id., at 26. They are nonetheless permitted
legal and personal correspondence, religious and legal
materials, two library books, and writing paper. Id., at 35,
102, 169. If an inmate progresses to level 1, he enjoys
somewhat less severe restrictions, including the right to
receive one newspaper and five magazines. Id., at 26, 102.
The ban on photographs is not lifted unless a prisoner
progresses out of the LTSU altogether. Ibid.
                             B
  In 2001, plaintiff Ronald Banks, respondent here, then a
prisoner confined to LTSU level 2, filed this federal-court
action against Jeffrey Beard, the Secretary of the Penn
sylvania Department of Corrections. See Rev. Stat. §1979,
42 U. S. C. §1983. Banks claimed that the level 2 Policy
forbidding inmates all access to newspapers, magazines,
and photographs bears no reasonable relation to any
legitimate penological objective and consequently violates
the First Amendment. App. 15; see also Turner, supra;
Overton, supra. The Secretary, the defendant, petitioner
4                    BEARD v. BANKS

                    Opinion of BREYER, J.

here, filed an answer. The District Court certified a class
composed of similar level 2 inmates, and the court as
signed the case to a Magistrate who conducted discovery.
   Banks’ counsel deposed a deputy superintendent at the
prison, Joel Dickson. The parties introduced various
prison policy manuals and related documents into the
record. And at that point the Secretary filed a motion for
summary judgment. He also filed a “Statement of Mate
rial Facts Not in Dispute,” with a copy of the deputy su
perintendent’s deposition attached as an appendix. See
App. 25; Rule 56.1(C)(1) (WD Pa. 2006).
   Banks (who was represented by counsel throughout)
filed no opposition to the Secretary’s motion, but instead
filed a cross-motion for summary judgment. Neither that
cross-motion nor any other of Banks’ filings sought to
place any significant fact in dispute, and Banks has never
sought a trial to determine the validity of the Policy.
Rather, Banks claimed in his cross-motion that the undis
puted facts, including those in Dickson’s deposition, enti
tled him to summary judgment. In this way, and by fail
ing specifically to challenge the facts identified in the
defendant’s statement of undisputed facts, Banks is
deemed to have admitted the validity of the facts con
tained in the Secretary’s statement. See Rule 56.1(E).
   On the basis of the record as described (the complaint,
the answer, the statement of undisputed facts, other
agreed-upon descriptions of the system, the Dickson depo
sition, and the motions for summary judgment), the Mag
istrate recommended that the District Court grant the
Secretary’s motion for summary judgment and deny that
of Banks. App. to Brief in Opposition 130. The District
Court accepted the Magistrate’s recommendation. Id., at
131–132.
   On appeal, a divided Third Circuit panel reversed the
District Court’s award of summary judgment to the Secre
tary. 399 F. 3d 134 (2005). The majority of the panel held
                 Cite as: 548 U. S. ____ (2006)            5

                     Opinion of BREYER, J.

that the prison regulation “cannot be supported as a mat
ter of law by the record in this case.” Id., at 148; see also
infra, at 14–15. The Secretary sought our review of the
Appeals Court’s judgment, and we granted his petition.
546 U. S. ___ (2005).
                               II
     Turner v. Safley, 482 U. S. 78 (1987), and Overton v.
Bazzetta, 539 U. S 126 (2003), contain the basic substan
tive legal standards governing this case. This Court rec
ognized in Turner that imprisonment does not automati
cally deprive a prisoner of certain important constitutional
protections, including those of the First Amendment. Id.,
at 93; see also O’Lone v. Estate of Shabazz, 482 U. S. 342,
348 (1987). But at the same time the Constitution some
times permits greater restriction of such rights in a prison
than it would allow elsewhere. See, e.g., Turner, supra, at
84–85. As Overton (summarizing pre-Turner case law)
pointed out, courts owe “substantial deference to the
professional judgment of prison administrators.” 539
U. S., at 132. And Turner reconciled these principles by
holding that restrictive prison regulations are permissible
if they are “‘reasonably related’ to legitimate penological
interests,” 482 U. S., at 87, and are not an “exaggerated
response” to such objectives, ibid.
    Turner also sets forth four factors “relevant in determin
ing the reasonableness of the regulation at issue.” Id., at
89. First, is there a “ ‘valid, rational connection’ between
the prison regulation and the legitimate governmental
interest put forward to justify it”? Ibid. Second, are there
“alternative means of exercising the right that remain
open to prison inmates”? Id., at 90. Third, what “impact”
will “accommodation of the asserted constitutional right
. . . have on guards and other inmates, and on the alloca
tion of prison resources generally”? Ibid. And, fourth, are
“ready alternatives” for furthering the governmental
6                      BEARD v. BANKS

                      Opinion of BREYER, J.

interest available? Ibid.
   This case has arrived in this Court in the context of the
Secretary’s motion for summary judgment. Thus we must
examine the record to see whether the Secretary, in depo
sitions, answers to interrogatories, admissions, affidavits
and the like, has demonstrated “the absence of a genuine
issue of material fact” and his entitlement to judgment as
a matter of law. See, e.g., Fed. Rule Civ. Proc. 56; Celotex
Corp. v. Catrett, 477 U. S. 317 (1986).
   If the Secretary has done so, then we must determine
whether Banks, the plaintiff, who bears the burden of per
suasion, Overton, supra, at 132, has “by affidavits or as
otherwise provided” in Rule 56 (e.g. through depositions,
etc.) “set forth specific facts showing that there is a genuine
issue for trial.” Rule 56(e) (emphasis added). If not, the
law requires entry of judgment in the Secretary’s favor. See
Celotex Corp., supra, at 322 (Rule 56 “mandates the entry
of summary judgment, after adequate time for discovery
and upon motion, against a party who fails to make a
showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will
bear the burden of proof at trial”).
   We recognize that at this stage we must draw “all justifi
able inferences” in Banks’ “favor.” Anderson v. Liberty
Lobby, Inc., 477 U. S. 242, 255 (1986). In doing so, however,
we must distinguish between evidence of disputed facts and
disputed matters of professional judgment. In respect to the
latter, our inferences must accord deference to the views of
prison authorities. Overton, supra. Unless a prisoner can
point to sufficient evidence regarding such issues of judg
ment to allow him to prevail on the merits, he cannot pre
vail at the summary judgment stage.
                            III
    The Secretary in his motion set forth several justifica
                  Cite as: 548 U. S. ____ (2006)            7

                      Opinion of BREYER, J.

tions for the prison’s policy, including the need to motivate
better behavior on the part of particularly difficult prison
ers, the need to minimize the amount of property they
control in their cells, and the need to assure prison safety,
by, for example, diminishing the amount of material a
prisoner might use to start a cell fire. We need go no
further than the first justification, that of providing in
creased incentives for better prison behavior. Applying
the well-established substantive and procedural standards
set forth in Part II, we find, on the basis of the record
before us, that the Secretary’s justification is adequate.
And that finding here warrants summary judgment in the
Secretary’s favor.
                               A
   The Secretary rested his motion for summary judgment
primarily upon the statement of undisputed facts along
with Deputy Prison Superintendent Dickson’s affidavit.
The statement of undisputed facts says that the LTSU’s
40 inmates, about 0.01 percent of the total prison popula
tion, constitute the “ ‘worst of the worst,’ ” those who “have
proven by the history of their behavior in prison, the
necessity of holding them in the rigorous regime of con
finement” of the LTSU. App. 26. It then sets forth three
“penological rationales” for the Policy, summarized from
the Dickson deposition:
     (1) to “motivat[e]” better “behavior” on the part of
    these “particularly difficult prisoners,” by providing
    them with an incentive to move to level 1, or out of the
    LTSU altogether, and to “discourage backsliding” on
    the part of level 1 inmates;
     (2) to minimize the amount of property controlled by
    the prisoners, on the theory that the “less property
    these high maintenance, high supervision, obdurate
    troublemakers have, the easier it is for . . . correc
    tional officer[s] to detect concealed contraband [and]
8                     BEARD v. BANKS

                     Opinion of BREYER, J.

    to provide security”; and
    (3) to diminish the amount of material (in particular
    newspapers and magazines) that prisoners might use
    as weapons of attack in the form of “ ‘spears’ ” or “ ‘blow
    guns,’ ” or that they could employ “as tools to catapult
    feces at the guards without the necessity of soiling
    one’s own hands,” or use “as tinder for cell fires.” Id.,
    at 27.
   As we have said we believe that the first rationale itself
satisfies Turner’s requirements. First, the statement and
deposition set forth a “ ‘valid, rational connection’ ” be
tween the Policy and “ ‘legitimate penological objectives.’ ”
482 U. S., at 89, 95. The deputy superintendent stated in
his deposition that prison authorities are “very limited . . .
in what we can and cannot deny or give to [a level 2]
inmate [who typically has already been deprived of almost
all privileges, see supra, at 2–3], and these are some of the
items that we feel are legitimate as incentives for inmate
growth.” App. 190. The statement of undisputed facts
(relying on the deposition) added that the Policy “serves to
encourage . . . progress and discourage backsliding by the
level 1 inmates.” Id., at 27.
   These statements point to evidence—namely, the views
of the deputy superintendent—that the regulations do, in
fact, serve the function identified. The articulated connec
tions between newspapers and magazines, the deprivation
of virtually the last privilege left to an inmate, and
a significant incentive to improve behavior, are
logical ones. Thus, the first factor supports the Policy’s
“reasonableness.”
   As to the second factor, the statement and deposition
make clear that, as long as the inmate remains at level 2,
no “alternative means of exercising the right” remain open
to him. Turner, supra, at 90. After 90 days the prisoner
may be able to graduate to level 1 and thus regain his
                  Cite as: 548 U. S. ____ (2006)            9

                      Opinion of BREYER, J.

access to most of the lost rights. In the approximately 2 ½
years after the LTSU opened, about 25 percent of those
confined to level 2 did graduate to level 1 or out of the
LTSU altogether. App. 138; Reply Brief for Petitioner 8.
But these circumstances simply limit, they do not elimi
nate, the fact that there is no alternative. The absence of
any alternative thus provides “some evidence that the
regulations [a]re unreasonable,” but is not “conclusive” of
the reasonableness of the Policy. Overton, 539 U. S., at
135.
   As to the third factor, the statement and deposition
indicate that, were prison authorities to seek to “accom
modat[e] . . . the asserted constitutional right,” the result
ing “impact” would be negative. That circumstance is also
inherent in the nature of the Policy: If the Policy (in the
authorities’ view) helps to produce better behavior, then
its absence (in the authorities’ view) will help to produce
worse behavior, e.g., “backsliding” (and thus the expendi
ture of more “resources” at level 2). Turner, 482 U. S., at
90. Similarly, as to the fourth factor, neither the state
ment nor the deposition describes, points to, or calls to
mind any “alternative method of accommodating the
claimant’s constitutional complaint . . . that fully accom
modates the prisoner’s rights at de minimis cost to valid
penological interests.” Id., at 90–91.
   In fact, the second, third, and fourth factors, being in a
sense logically related to the Policy itself, here add little,
one way or another, to the first factor’s basic logical ra
tionale. See post, at 6 (opinion of STEVENS, J.) (noting that
“deprivation theory does not map easily onto several of the
Turner factors”), cf. post, at 5-6 (opinion of THOMAS, J.)
(similar). The fact that two of these latter three factors
seem to support the Policy does not, therefore, count in the
Secretary’s favor. The real task in this case is not balanc
ing these factors, but rather determining whether the
Secretary shows more than simply a logical relation, that
10                    BEARD v. BANKS

                     Opinion of BREYER, J.

is, whether he shows a reasonable relation. We believe the
material presented here by the prison officials is sufficient
to demonstrate that the Policy is a reasonable one.
   Overton provides significant support for this conclusion.
In Overton we upheld a prison’s “severe” restriction on the
family visitation privileges of prisoners with repeat sub
stance abuse violations. 539 U. S., at 134. Despite the
importance of the rights there at issue, we held that with
holding such privileges “is a proper and even necessary
management technique to induce compliance with the
rules of inmate behavior, especially for high-security
prisoners who have few other privileges to lose.” Ibid.
   The Policy and circumstances here are not identical, but
we have not found differences that are significant. In both
cases, the deprivations at issue (all visits with close family
members; all access to newspapers, magazines, and pho
tos) have an important constitutional dimension. In both
cases, prison officials have imposed the deprivation at
issue only upon those with serious prison-behavior prob
lems (here the 40 most intractable inmates in the Com
monwealth). In both cases, prison officials, relying on
their professional judgment, reached an experience-based
conclusion that the policies help to further legitimate
prison objectives.
   The upshot is that, if we consider the Secretary’s sup
porting materials, i.e., the statement and deposition), by
themselves, they provide sufficient justification for the
Policy. That is to say, unless there is more, they bring the
Policy within Turner’s legitimating scope.
                            B
  Although summary judgment rules provided Banks with
an opportunity to respond to the Secretary’s materials, he
did not offer any fact-based or expert-based refutation in
the manner the rules provide. Fed. Rule Civ. Proc. 56(e)
                   Cite as: 548 U. S. ____ (2006)               11

                       Opinion of BREYER, J.

(requiring plaintiff through, e.g., affidavits, etc., to “set forth
specific facts showing that there is a genuine issue for trial”
(emphasis added)). Instead, Banks filed his own cross-
motion for summary judgment in which he claimed that
the Policy fell of its own weight, i.e., that the Policy was
“unreasonable as a matter of law.” Plaintiffs’ Brief in
Support of Motion for Summary Judgment in C. A. 01–
1956 (WD Pa.), p. 13 (hereinafter Plaintiffs’ Brief). In
particular, Banks argued (and continues to argue) that the
Policy lacks any significant incentive effect given the
history of incorrigibility of the inmates concerned and the
overall deprivations associated with the LTSU, Brief for
Respondent 22; Plaintiffs’ Brief 13. He points in support
to certain court opinions that he believes reflect expert
views that favor his position. Abdul Wali v. Coughlin, 754
F. 2d 1015, 1034 (CA2 1985); Bieregu v. Reno, 59 F. 3d
1445, 1449 (CA3 1995); Knecht v. Collins, 903 F. Supp.
1193, 1200 (SD Ohio 1995), aff’d in part, rev’d in part,
vacated in part, 187 F. 3d 636 (CA6 1999). And he adds
that only about one-quarter of level 2 inmates graduate
out of that environment.
   The cases to which Banks refers, however, simply point
out that, in the view of some courts, increased contact with
the world generally favors rehabilitation. See Abdul Wali,
supra, at 1034; Bieregu, supra, at 1449; Knecht, supra, at
1200. That circumstance, as written about in court opin
ions, cannot provide sufficient support, particularly as
these courts were not considering contexts such as this
one, where prison officials are dealing with especially
difficult prisoners. Neither can Banks find the necessary
assistance in the fact that only one-quarter or so of the
level 2 population graduates to level 1 or out of the LTSU.
Given the incorrigibility of level 2 inmates—which peti
tioner himself admits—there is nothing to indicate that a
25 percent graduation rate is low, rather than, as the
Secretary suggests, acceptably high.
12                    BEARD v. BANKS

                     Opinion of BREYER, J.

   We recognize that the Court of Appeals reached a con
trary conclusion. But in doing so, it placed too high an
evidentiary burden upon the Secretary. In respect to
behavior-modification incentives, for example, the court
wrote that the “District Court did not examine . . .
whether the ban was implemented in a way that could
modify behavior, or inquire into whether the [Department
of Corrections’] deprivation theory of behavior modifica
tion had any basis in real human psychology, or had
proven effective with LTSU inmates.” 399 F. 3d, at 142.
And, the court phrased the relevant conclusions in terms
that placed a high summary judgment evidentiary burden
upon the Secretary, i.e., the moving party. See, e.g., id., at
141 (“[W]e cannot say that the [defendant] has shown how
the regulations in this case serve [an incentive-related]
purpose”). The court’s statements and conclusions here
also offer too little deference to the judgment of prison
officials about such matters. The court, for example,
offered no apparent deference to the deputy prison super
intendent’s professional judgment that the Policy deprived
“particularly difficult” inmates of a last remaining privi
lege and that doing so created a significant behavioral
incentive.
   Contrary to JUSTICE GINSBURG’s suggestion, post, at 2–
4, we do not suggest that the deference owed prison au
thorities makes it impossible for prisoners or others at
tacking a prison policy like the present one ever to succeed
or to survive summary judgment. After all, the constitu
tional interest here is an important one. Turner requires
prison authorities to show more than a formalistic logical
connection between a regulation and a penological objec
tive. A prisoner may be able to marshal substantial evi
dence that, given the importance of the interest, the Policy
is not a reasonable one. Cf. 482 U. S., at 97–99 (striking
down prison policy prohibiting prisoner marriages). And
with or without the assistance that public interest law
                  Cite as: 548 U. S. ____ (2006)             13

                      Opinion of BREYER, J.

firms or clinics may provide, it is not inconceivable that a
plaintiff’s counsel, through rigorous questioning of officials
by means of depositions, could demonstrate genuine issues
of fact for trial. Finally, as in Overton, we agree that “the
restriction here is severe,” and “if faced with evidence that
[it were] a de facto permanent ban . . . we might well reach
a different conclusion in a challenge to a particular appli
cation of the regulation.” 539 U. S., at 134. That is not,
however, the case before us.
   Here prison authorities responded adequately through
their statement and deposition to the allegations in the
complaint. And the plaintiff failed to point to “ ‘specific
facts’ ” in the record that could “lead a rational trier of fact
to find” in his favor. Matsushita Elec. Industrial Co. v.
Zenith Radio Corp., 475 U. S. 574, 587 (1986) (quoting Fed.
Rule Civ. Proc. 56(e)).
    The judgment of the Court of Appeals for the Third
Circuit is reversed, and the case is remanded for further
proceedings.
                                               It is so ordered.

  JUSTICE ALITO took no part in the consideration or
decision of this case.
                 Cite as: 548 U. S. ____ (2006)            1

               THOMAS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 04–1739
                          _________________


 JEFFREY A. BEARD, SECRETARY, PENNSYLVANIA

 DEPARTMENT OF CORRECTIONS, PETITIONER v. 

  RONALD BANKS, INDIVIDUALLY AND ON BEHALF OF

             ALL OTHERS SIMILARLY SITUATED


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                        [June 28, 2006]


   JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
concurring in the judgment.
   Judicial scrutiny of prison regulations is an endeavor
fraught with peril. Just last Term, this Court invalidated
California’s policy of racially segregating prisoners in its
reception centers, notwithstanding that State’s warning
that its policy was necessary to prevent prison violence.
See Johnson v. California, 543 U. S. 499 (2005). California
subsequently experienced several instances of severe race-
based prison violence, including a riot that resulted in 2
fatalities and more than 100 injuries, and significant fight
ing along racial lines between newly arrived inmates, the
very inmates that were subject to the policy invalidated by
the Court in Johnson. See Winton & Bernstein, More Vio
lence Erupts at Pitchess; Black and Latino inmates clash at
the north county jail, leaving 13 injured, Los Angeles Times,
Mar. 1, 2006, Metro Desk, p. B1. This powerful reminder of
the grave dangers inherent in prison administration con
firms my view that the framework I set forth in Overton v.
Bazzetta, 539 U. S. 126, 138 (2003) (opinion concurring in
judgment), is the least perilous approach for resolving chal
lenges to prison regulations, as well as the approach that is
most faithful to the Constitution. Accordingly, I concur only
2                         BEARD v. BANKS

                  THOMAS, J., concurring in judgment

in the judgment of the Court.
                               I
   Both the plurality and the dissent evaluate the regula
tions challenged in this case pursuant to the approach set
forth in Turner v. Safley, 482 U. S. 78 (1987), which permits
prison regulations that “imping[e] on inmates’ constitu
tional rights” if the regulations are “reasonably related to
legitimate penological interests.” Id., at 89. But as I
explained in Overton, Turner and its progeny “rest on the
unstated (and erroneous) presumption that the Constitu
tion contains an implicit definition of incarceration.”
Overton, 539 U. S., at 139 (opinion concurring in judg
ment). Because the Constitution contains no such defini
tion, “States are free to define and redefine all types of
punishment, including imprisonment, to encompass vari
ous types of deprivations—provided only that those depri
vations are consistent with the Eighth Amendment.” Ibid.
(emphasis in original). Respondent has not challenged
Pennsylvania’s prison policy as a violation of the Eighth
Amendment, and thus the sole inquiry in this case is
whether respondent’s sentence deprived him of the rights
he now seeks to exercise. Id., at 140.
   “Whether a sentence encompasses the extinction of a
constitutional right enjoyed by free persons turns on state
law, for it is a State’s prerogative to determine how it will
punish violations of its law.” Ibid.1 Although the question
of whether Pennsylvania intended to confer upon respon
——————
  1 As in Overton, respondent has not asked this Court to abstain from

resolving his constitutional challenge under Railroad Comm’n of Tex. v.
Pullman Co., 312 U. S. 496 (1941) (holding that federal courts should
ordinarily abstain where the resolution of a federal constitutional issue
may be rendered irrelevant by the determination of a predicate state-law
question), and the issue of Pullman abstention was not considered below.
As a result, respondent has “submitted to the sort of guesswork about the
meaning of prison sentences that is the hallmark of the Turner inquiry.”
Overton, 539 U. S., at 141 (THOMAS, J., concurring in judgment).
                 Cite as: 548 U. S. ____ (2006)           3

               THOMAS, J., concurring in judgment

dent and other inmates a right to have unfettered access
to newspapers, magazines, and photographs is thus “ulti
mately for the State itself to answer,” in the absence of a
resolution of that question by the Pennsylvania Supreme
Court, we must resolve it in the instant case. Id., at 141.
Fortunately, the answer is straightforward.
  In Overton, I explained:
    “[s]entencing a criminal to a term of imprisonment
    may, under state law, carry with it the implied dele
    gation to prison officials to discipline and otherwise
    supervise the criminal while he is incarcerated. Thus,
    restrictions imposed by prison officials may also be a
    part of the sentence, provided that those officials are
    not acting ultra vires with respect to the discretion
    given them, by implication, in the sentence.” Id., at
    140, n. *
A term of imprisonment in Pennsylvania includes such
an implied delegation. Pennsylvania inmates are subject
to the rules and disciplinary measures set forth by
the Pennsylvania Department of Corrections. See, e.g.,
Bulletin Inmate Discipline, Policy No. DC–ADM 801
(2004), http://www.cor.state.pa.us/standards/lib/standards/
DC-ADM_801_Inmate_Discipline.pdf (as visited June 12,
2006, and available in Clerk of Court’s case file). And no
one disputes that the regulations challenged in the instant
litigation fall within the discretion given to the Depart
ment of Corrections. As in Overton, the conclusion that
these regulations are included in the prison sentence is
strongly supported by the plurality’s Turner analysis. A
prison policy that has a “valid rational connection [to] the
. . . legitimate penological objectives” of improving prison
security and discouraging inmate misbehavior, ante, at 8
(internal quotation marks omitted), “that [is] designed to
avoid adverse impacts on guards, inmates, or prison re
sources, [and] that cannot be replaced by ‘ready alterna
4                     BEARD v. BANKS

              THOMAS, J., concurring in judgment

tives,’ [is] presumptively included within a sentence of
imprisonment.”        Overton, 539 U. S., at 141–142
(THOMAS, J., concurring in judgment).
   The “history of incarceration as punishment [also] sup
ports the view that the sentenc[e] imposed on responden[t]
terminated” his unfettered right to magazines, newspa
pers, and photographs. Id., at 142. As I explained in
Overton, imprisonment as punishment “became standard
ized in the period between 1780 and 1865,” id., at 143
(citing McGowen, The Well-Ordered Prison: England,
1780–1865, in The Oxford History of the Prison: The
Practice of Punishment in Western Society 79 (N. Morris
& D. Rothman eds. 1995)), and was distinguished by the
prisoner’s isolation from the outside world. 539 U. S., at
143. Indeed, both the Pennsylvania and Auburn prison
models, which formed the basis for prison systems
throughout the Nation in the early 1800’s, imposed this
isolation specifically by denying prisoners access to read
ing materials and contact with their families. Rothman,
Perfecting the Prison: United States, 1789–1865, in The
Oxford History of the Prison 117; see also id., at 118 (ex
plaining that in the Pennsylvania system, inmates were
“given nothing to read except the Bible and were pre
vented from corresponding with friends and family”); S.
Christianson, With Liberty for Some: 500 Years of Impris
onment in America 145 (1998) (explaining that in Sing
Sing, the standard bearer for the Auburn model, no read
ing materials of any kind, except the Bible, were allowed
inside). Even as the advent of prison libraries increased
prisoners’ access to reading materials, that access was
universally “subject to some form of censorship,” such that
“inmates of correctional institutions are denied access to
books which are freely available to the rest of the commu
nity.” G. Bramley, Outreach: Library Services for the
Institutionalized, the Elderly, and the Physically Handi
capped 91, 93 (1978).
                    Cite as: 548 U. S. ____ (2006)                   5

                 THOMAS, J., concurring in judgment

  Although Pennsylvania “is free to alter its definition of
incarceration to include the retention” of unfettered access
to magazines, newspapers, and photographs, it appears
that the Commonwealth instead sentenced respondent
against the backdrop of its traditional conception of im
prisonment, which affords no such privileges. Overton,
supra, at 144–145 (THOMAS, J., concurring in judgment).
Accordingly, respondent’s challenge to Pennsylvania’s
prison regulations must fail.
                              II
   This case reveals the shortcomings of the Turner frame
work, at least insofar as that framework is applied to
prison regulations that seek to modify inmate behavior
through privilege deprivation.      In applying the first
Turner factor, the plurality correctly observes that Penn
sylvania’s policy of depriving its most incorrigible inmates
of their last few remaining privileges bears a “valid ra
tional connection” to the “legitimate penological objec
tiv[e]” of “encourag[ing] progress and discourag[ing] back
sliding” of inmate compliance with prison rules. Ante, at
8, 9 (internal quotation marks omitted). Indeed, this
Court has previously determined that “[w]ithdrawing . . .
privileges is a proper and even necessary management
technique to induce compliance with the rules of inmate
behavior, especially for high-security prisoners.” Overton,
supra, at 134.2
   Although policies, such as Pennsylvania’s, that seek to
promote compliance with prison rules by withdrawing
——————
  2 In my view, this legal conclusion, combined with the deference to
the judgment of prison officials required under Turner, see ante, at 8–
15, would entitle prison officials to summary judgment against chal
lenges to their inmate prison deprivation policies in virtually every
case. In this context, it is highly unlikely a prisoner could establish
that the “connection between the regulation and the asserted goal is
arbitrary or irrational.” Shaw v. Murphy, 532 U. S. 223, 229 (2001)
(internal quotation marks omitted).
6                      BEARD v. BANKS

               THOMAS, J., concurring in judgment

various privileges may always satisfy Turner’s first factor,
they necessarily fail its second factor. Such policies, by
design, do not provide an “alternative means” for inmates
to exercise the rights they have been deprived. 482 U. S.,
at 90. The “legitimate penological objectiv[e]” of encourag
ing compliance with prison rules by depriving misbehav
ing inmates of various privileges simply cannot be accom
plished if prison officials are required to provide prisoners
with an alternative and equivalent set of privileges. Thus,
the plurality’s observation that respondent’s privileges
may be restored in response to continued, improved behav
ior, is simply irrelevant to the second factor of Turner,
which asks only “whether . . . alternative means of exercis
ing the right . . . remain open to prison inmates.” Ibid.
The answer in the context of privilege deprivation policies
is always no, thus demonstrating the difficulty of analyz
ing such policies under the Turner framework.
   The third and fourth Turner factors are likewise poorly
suited to determining the validity of inmate privilege
deprivation policies. When the “valid penological objec
tiv[e]” of a prison policy is encouraging compliance with
prison rules, it makes little sense to inquire into “the
impact accommodation of the asserted constitutional right
will have on guards and other inmates, and on the alloca
tion of prison resources generally,” or into the availability
of “ready alternatives.” Ibid. At best, such inquiries
merely collapse the third and fourth factors into the first,
because accommodating the exercise of the deprived right
will undermine the incentive effects of the prison policy
and because the unavailability of “ready alternatives” is
typically (as in this case) one of the underlying rationales
for the adoption of inmate privilege deprivation policies.
                       *     *   *
  Because the prison regulations at issue today are per
missible under the approach I explained in Overton, I
concur in the judgment of the Court.
                  Cite as: 548 U. S. ____ (2006)              1

                     STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 04–1739
                          _________________


 JEFFREY A. BEARD, SECRETARY, PENNSYLVANIA

 DEPARTMENT OF CORRECTIONS, PETITIONER v. 

  RONALD BANKS, INDIVIDUALLY AND ON BEHALF OF

              ALL OTHERS SIMILARLY SITUATED


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                         [June 28, 2006] 


   JUSTICE STEVENS, with whom JUSTICE GINSBURG joins,
dissenting.
   By ratifying the Fourteenth Amendment, our society
has made an unmistakable commitment to apply the rule
of law in an evenhanded manner to all persons, even those
who flagrantly violate their social and legal obligations.
Thus, it is well settled that even the “ ‘worst of the worst’ ”
prisoners retain constitutional protection, specifically
including their First Amendment rights. See, e.g., O’Lone
v. Estate of Shabazz, 482 U. S. 342, 348 (1987). When a
prison regulation impinges upon First Amendment free
doms, it is invalid unless “it is reasonably related to legiti
mate penological interests.” Turner v. Safley, 482 U. S. 78,
89 (1987). Under this standard, a prison regulation cannot
withstand constitutional scrutiny if “the logical connection
between the regulation and the asserted goal is so remote as
to render the policy arbitrary or irrational,” id., at 89–90, or
if the regulation represents an “exaggerated response” to
legitimate penological objectives, id., at 98.
   In this case, Pennsylvania prison officials have promul
gated a rule that prohibits inmates in Long Term Segrega
tion Unit, level 2 (LTSU–2), which is the most restrictive
condition of confinement statewide, from possessing any
2                     BEARD v. BANKS

                    STEVENS, J., dissenting

secular, nonlegal newspaper, newsletter, or magazine
during the indefinite duration of their solitary confine
ment. A prisoner in LTSU–2 may not even receive an
individual article clipped from such a news publication
unless the article relates to him or his family. In addition,
under the challenged rule, any personal photograph, includ
ing those of spouses, children, deceased parents, or inspira
tional mentors, will be treated as contraband and confis
cated. See App. 176.
   It is indisputable that this prohibition on the possession
of newspapers and photographs infringes upon respon
dent’s First Amendment rights. “[T]he State may not,
consistently with the spirit of the First Amendment, con
tract the spectrum of available knowledge. The right of
freedom of speech and press includes not only the right to
utter or print, but the right to distribute, the right to
receive, the right to read and freedom of inquiry, freedom
of thought . . . .” Griswold v. Connecticut, 381 U. S. 479,
482 (1965) (citation omitted). See also Kaplan v. California,
413 U. S. 115, 119–120 (1973) (explaining that photographs,
like printed materials, are protected by the First Amend
ment). Plainly, the rule at issue in this case strikes at the
core of the First Amendment rights to receive, to read, and
to think.
   Petitioner does not dispute that the prohibition at issue
infringes upon rights protected by the First Amendment.
Instead, petitioner posits two penological interests, which,
in his view, are sufficient to justify the challenged rule
notwithstanding these constitutional infringements:
prison security and inmate rehabilitation. Although these
interests are certainly valid, petitioner has failed to estab
lish, as a matter of law, that the challenged rule is rea
sonably related to these interests. Accordingly, the Court
of Appeals properly denied petitioner’s motion for sum
mary judgment, and this Court errs by intervening to
prevent a trial.
                 Cite as: 548 U. S. ____ (2006)             3

                    STEVENS, J., dissenting

   Turning first to the security rationale, which the plural
ity does not discuss, the Court of Appeals persuasively
explained why, in light of the amount of materials LTSU-2
inmates may possess in their cells, petitioner has failed to
demonstrate that the prohibition on newspapers, maga
zines, and photographs is likely to have any marginal
effect on security.
    “[E]ach [LTSU–2] inmate is given a jumpsuit, a blan
    ket, two bedsheets, a pillow case, a roll of toilet paper,
    a copy of a prison handbook, ten sheets of writing pa
    per, several envelopes, carbon paper, three pairs of
    socks, three undershorts and three undershirts, and
    may at any point also have religious newspapers, le
    gal periodicals, a prison library book, Bibles, and a
    lunch tray with a plate and a cup. Many of these
    items are flammable, could be used [to start fires,
    catapult feces, or to create other dangers] as effec
    tively as a newspaper, magazine or photograph, and
    have been so used by [LTSU–2] inmates.” 399 F. 3d
    134, 143 (2005) (case below).
  In fact, the amount of potentially dangerous material to
which LTSU-2 inmates are seeking access is quite small in
comparison to the amount of material that they already
possess in their cells. As the Court of Appeals empha
sized, LTSU-2 inmates “are not requesting unlimited
access to innumerable periodicals,” rather, they are seek
ing “the ability to have one newspaper or magazine and
some small number of photographs in their cells at one
time.” 399 F. 3d, at 144 (emphasis added). In light of the
quantity of materials that LTSU–2 inmates are entitled to
have in their cell, it does not follow, as a matter of logic,
that preventing inmates from possessing a single copy of a
secular, nonlegal newspaper, newsletter, or magazine will
have any measurable effect on the likelihood that inmates
will start fires, hide contraband, or engage in other dan
4                        BEARD v. BANKS

                       STEVENS, J., dissenting

gerous actions. See, e.g., Mann v. Smith, 796 F. 2d 79, 81
(CA5 1986) (Higginbotham, J.) (invalidating a county jail’s
ban on newspapers and magazines because, “[i]n view of
the jail’s policy of allowing inmates to possess other mate
rial that was flammable and capable of being used to
interfere with the plumbing,” the rule was “too underin
clusive” to be constitutional).1
  Moreover, there is no record evidence in this case to
support a contrary conclusion. Deputy Superintendent
Joel Dickson, whose deposition is a major part of the
sparse record before us, did not identify any dangerous
behavior that would be more likely to occur if LTSU-2
inmates obtained the limited access to periodicals that
they are seeking. He did, however, make clear that in
mates could engage in any of the behaviors that worried
prison officials without using banned materials:
     “Q. Wouldn’t it be fair to say that if an inmate wants
     to start a fire, he could start a fire using writing paper
     in combination with a blanket or in combination with
     clothing or linen, bedding materials? He could do
     that; couldn’t he?
     “A. Yes.
     “Q. If he wants to throw feces, he could use a cup for
     that; true?
     “A. Yes.
     “Q. Or if he wants to throw urine, he can use his cup
     to throw the urine?


——————
  1 Even less apparent is the security risk that would be posed by re

spondent’s alternative suggestion, which is that LTSU-2 inmates be
able to access news periodicals in the LTSU mini-law library, where
inmates are already permitted to go to view legal materials during 2
hour blocs of time pursuant to a first-come, first-serve roster of re
quests. See 399 F. 3d 134, 147 (2005) (case below).
                      Cite as: 548 U. S. ____ (2006)                        5

                          STEVENS, J., dissenting

     “A. Yes.” App. 196–197.2
   The security-based justification for the ban on personal
photographs is even weaker. There is not a single state
ment in Superintendent Dickson’s deposition suggesting
that prisoners have used, or would be likely to use, photo
graphic paper to start fires or hurl excrement. Cf. id., at
196 (stating that paper products are generally used to
start fires).
   Perhaps, at trial, petitioner could introduce additional
evidence supporting his view that the challenged regula
tion is in fact reasonably likely to enhance security or that
respondent’s request for limited access to newspapers and
photographs would, for some as yet undisclosed reason,
require an unduly burdensome expenditure of resources
on the part of prison officials. However, the above discus
sion makes clear that, at the very least, “reasonable minds
could differ as to the import of the evidence” introduced
thus far concerning the relationship between the chal
lenged regulation and petitioner’s posited security inter
est, Anderson v. Liberty Lobby, Inc., 477 U. S. 242, 250
(1986). Accordingly, petitioner’s valid interest in security
is not sufficient to warrant judgment as a matter of law.
See id., at 250–251.
   The second rationale posited by petitioner in support of
the prohibitions on newspapers, newsletters, magazines,
and photographs is rehabilitation. According to petitioner,
the ban “provides the [l]evel 2 inmates with the prospect of
earning a privilege through compliance with orders and
remission of various negative behaviors and serves to
encourage the progress and discourage backsliding by the
——————
  2 See also App. 194 (“I would say there’s any number of ways [LTSU–

2 inmates hurl feces]. Oftentimes it’s with the cups that they’re given
for their drinks, things like that, any type of container; or . . . a piece of
paper or whatever wrapped up that they can use to give a little lever
age and fling the materials.”).
6                      BEARD v. BANKS

                     STEVENS, J., dissenting

level 1 inmates.” App. 27. In the plurality’s view, in light
of the present record, this rationale is sufficient to warrant
a reversal of the judgment below.
   Rehabilitation is undoubtedly a legitimate penological
interest. However, the particular theory of rehabilitation
at issue in this case presents a special set of concerns for
courts considering whether a prison regulation is consis
tent with the First Amendment. Specifically, petitioner
advances a deprivation theory of rehabilitation: Any dep
rivation of something a prisoner desires gives him an
added incentive to improve his behavior. This justification
has no limiting principle; if sufficient, it would provide a
“rational basis” for any regulation that deprives a prisoner
of a constitutional right so long as there is at least a theo
retical possibility that the prisoner can regain the right at
some future time by modifying his behavior. See Kimber
lin v. United States Dept. of Justice, 318 F. 3d 228, 240
(CADC 2003) (per curiam) (Tatel, J., concurring in part
and dissenting in part) (noting that “regulations that
deprive prisoners of their constitutional rights will always
be rationally related to the goal of making prison more
miserable”). Indeed, the more important the constitu
tional right at stake (at least from the prisoners’ perspec
tive), the stronger the justification for depriving prisoners
of that right. The plurality admits as much: “If the policy
(in the authorities’ view) helps to produce better behavior,
then its absence (in the authorities’ view) will help to
produce worse behavior. . . .” Ante, at 9.
   Not surprisingly, as JUSTICE THOMAS recognizes, see
ante, at 5-6, this deprivation theory does not map easily
onto several of the Turner factors, which are premised on
prison officials presenting a secondary effects type ration
ale in support of a challenged regulation. For instance,
under the deprivation theory of rehabilitation, there could
never be a “ready alternative” for furthering the govern
ment interest, because the government interest is tied
                 Cite as: 548 U. S. ____ (2006)            7

                    STEVENS, J., dissenting

directly to depriving the prisoner of the constitutional
right at issue.
   Indeed, the strong form of the deprivation theory of
rehabilitation would mean that the prison rule we invali
dated in Turner would have survived constitutional scru
tiny if the State had simply posited an interest in rehabili
tating prisoners through deprivation. In Turner, we held
that a Missouri regulation that forbade inmates from
marrying except with the permission of the prison super
intendent was facially unconstitutional. See 482 U. S., at
97–99. We rejected the State’s proffered security and
rehabilitation concerns as not reasonably related to the
marriage ban. See ibid. Taken to its logical conclusion,
however, the deprivation theory of rehabilitation would
mean that the marriage ban in Turner could be justified
because the prohibition furnished prisoners with an incen
tive to behave well and thus earn early release. Cf. Safley
v. Turner, 586 F. Supp. 589, 593 (WD Mo. 1984) (noting
that, under the Missouri regulations partially invalidated
by Turner, 482 U. S. 78, inmates had been threatened
with the loss of parole for attempting to exercise their
marriage rights).
   In sum, rehabilitation is a valid penological interest,
and deprivation is undoubtedly one valid tool in promoting
rehabilitation. Nonetheless, to ensure that Turner contin
ues to impose meaningful limits on the promulgation of
rules that infringe upon inmates’ constitutional rights, see
Thornburgh v. Abbott, 490 U. S. 401, 414 (1989) (stating
that Turner’s reasonableness standard “is not toothless”),
courts must be especially cautious in evaluating the con
stitutionality of prison regulations that are supposedly
justified primarily on that basis. When, as here, a reason
able factfinder could conclude that challenged deprivations
have a tenuous logical connection to rehabilitation, or are
exaggerated responses to a prison’s legitimate interest in
rehabilitation, prison officials are not entitled to judgment
8                         BEARD v. BANKS

                        STEVENS, J., dissenting

as a matter of law.
   Petitioner argues that, because the various deprivations
in the levels of disciplinary confinement short of LTSU–2
are also severe, prison officials have no choice but to de
prive inmates of core constitutional rights in LTSU–2 in
order to make LTSU–2 more unattractive than other types
of segregation. The fact that most States and the Federal
Government run their prisons without resorting to the
type of ban at issue in this case, see Brief for American
Civil Liberties Union et al. as Amici Curiae 21,3 casts
serious doubt upon the need for the challenged constitu
tional deprivations.
   In any event, if we consider the severity of the other
conditions of confinement in LTSU–2, it becomes obvious
that inmates have a powerful motivation to escape those
conditions irrespective of the ban on newspapers, maga
zines, and personal photographs. Inmates in LTSU–2 face
23 hours a day in solitary confinement, are allowed only
one visitor per month, may not make phone calls except in
cases of emergency, lack any access to radio or television,
may not use the prison commissary, are not permitted
General Educational Development (GED) or special educa
tion study, and may not receive compensation under the
inmate compensation system if they work as a unit jani
tor. Although conditions in LTSU–1 are also harsh, in
several respects unrelated to the challenged regulation,
they are far more appealing than the conditions in LTSU–
2. LTSU–1 inmates may have two visitors and may make
one phone call per month; they have access to the commis
——————
   3 This is presumably the type of evidence the plurality suggests that

respondent should have presented through an affidavit or deposition in
response to petitioner’s motion for summary judgment. See Jacklovich
v. Simmons, 392 F. 3d 420, 428–429 (CA10 2004) (noting that plaintiffs
challenging a prison regulation that limited access to publications had
introduced such evidence and concluding that prison officials were not
entitled to summary judgment).
                     Cite as: 548 U. S. ____ (2006)                     9

                         STEVENS, J., dissenting

sary; they are permitted in-cell GED or special education
study; they are permitted a wider range of counseling
services; and they are eligible to obtain compensation
under the inmate compensation system. See App. 43, 102;
399 F. 3d, at 148 (case below). The logical conclusion from
this is that, even if LTSU–2 prisoners were not deprived of
access to newspapers and personal photographs, they
would still have a strong incentive to gain promotion to
LTSU–1.
   In addition, prisoners in LTSU–1 do not regain access to
personal photographs, which means that the ban on pho
tographs cannot be justified by petitioner’s “ ‘hope’ ” that
inmates will respond to the constitutional deprivations in
LTSU–2 by improving their behavior so they may gradu
ate into LTSU–1, 399 F. 3d, at 142 (quoting petitioner’s
counsel). Prisoners who “graduate” out of the LTSU–1
and back into the general prison population do regain
their right to possess personal photographs, but they also
regain so many additional privileges—from ending their
solitary confinement to regaining access to television and
radio—that it strains credulity to believe that that the
possibility of regaining the right to possess personal pho
tographs if they eventually return to the general prison
population would have any marginal effect on the actions
of prisoners in LTSU–2.
   In sum, the logical connection between the ban on news
papers and (especially) the ban on personal photographs,
on one hand, and the rehabilitation interests posited by
petitioner, on the other, is at best highly questionable.
Moreover, petitioner did not introduce evidence that his
proposed theory of behavior modification has any basis in
human psychology, or that the challenged rule has in fact
had any rehabilitative effect on LTSU–2 inmates. Ibid.4
——————
  4 I emphasize the lack of evidentiary support for petitioner’s position

because I believe that, in light of the record currently before the Court,
10                           BEARD v. BANKS

                          STEVENS, J., dissenting

Accordingly, at least based on the present state of the
record, a reasonable factfinder could conclude that prison
ers would have a sufficiently powerful incentive to gradu
ate out of LTSU–2 even absent the challenged rule, such
that the rule is not likely to have any appreciable behavior
modification effect.
   The temporal character of LTSU–2 status further un
dermines petitioner’s argument that the ban on newspa
pers and photographs at issue in this case is reasonably
related to a legitimate penological interest. All LTSU
inmates must spend 90 days in LTSU–2 status. After
that, they receive a review every 30 days to determine if
they should be promoted to LTSU–1. That determination
is made at the discretion of prison administrators, and is
not linked to any specific infraction or compliance. Peti
tioner acknowledges that “[a]n inmate in the LTSU can
remain on Level 2 status indefinitely.” App. 26. Indeed,
as of August 2002, which is the most recent date for which
there is record evidence, roughly three-quarters of inmates
placed in LTSU–2 had remained in that status since the
inception of the LTSU program over two years earlier. See
id., at 138. See also ante, at 9 (plurality opinion). In
short, as the Court of Appeals explained:
     “[T]he LTSU Level 2 is a unique kind of segregation
     with characteristics of both disciplinary and adminis
     trative segregation. Inmates come to LTSU because
     of ‘unacceptable behaviors’ in other institutions, but
——————
the logical connection between petitioner’s stated interest in rehabilita
tion and the prohibition on newspapers and photographs is exceedingly
tenuous. When the logical connection between prison officials’ stated
interests and the restrictions on prisoners’ constitutional rights is not self-
evident, we have considered whether prison officials proffered any evi
dence that their regulations served the values they identified. See, e.g.,
Turner v. Safley, 482 U. S. 78, 98 (1987) (discussing lack of evidence in the
record to support a ban on marriage as related to prison officials’ stated
objectives).
                  Cite as: 548 U. S. ____ (2006)            11

                     STEVENS, J., dissenting

    they have not all been adjudicated by a hearing officer
    to have violated the [Department of Corrections’]
    rules. The LTSU is not a place where inmates are
    sent for a discrete period of punishment, pursuant to a
    specific infraction, but is a place for ‘Long Term’ seg
    regation of the most incorrigible and difficult prison
    ers for as long as they fall under that umbrella.” 399
    F. 3d, at 141 (citation omitted).
   The indefinite nature of LTSU–2 confinement, and the
fact that as of August 2002 a significant majority of in
mates confined at LTSU–2 had remained there since the
inception of the program over two years earlier, suggest
that the prohibition on newspapers, magazines, and per
sonal photographs is an exaggerated response to the
prison’s legitimate interest in rehabilitation. It would be a
different case if prison officials had promulgated a regula
tion that deprived LTSU-2 inmates of certain First
Amendment rights for a short period of time in response to
specific disciplinary infractions. The indefinite depriva
tions at issue here, however, obviously impose a much
greater burden on inmates’ ability to exercise their consti
tutional rights. Absent evidence that these indefinite
deprivations will be more effective in achieving rehabilita
tion than shorter periods of deprivation, a reasonable
factfinder could conclude that the challenged regulation
“sweeps much more broadly than can be explained by
[prison officials’] penological objectives,” Turner, 482 U. S.,
at 98, and is hence an exaggerated response to petitioner’s
legitimate interest in rehabilitation.
   In short, as with regard to the current state of the re
cord concerning the connection between the challenged
regulation and its effect on prison security, the record is
insufficient to conclude, as a matter of law, that petitioner
has established a reasonable relationship between his
valid interest in inmate rehabilitation and the prohibition
12                     BEARD v. BANKS

                     STEVENS, J., dissenting

on newspapers, magazines, and personal photographs in
LTSU–2.
                          *    *     *
   What is perhaps most troubling about the prison regula
tion at issue in this case is that the rule comes perilously
close to a state-sponsored effort at mind control. The
State may not “ ‘invad[e] the sphere of intellect and spirit
which it is the purpose of the First Amendment of our
Constitution to reserve from all official control.’ ” Wooley
v. Maynard, 430 U. S. 705, 715 (1977) (quoting West Vir
ginia Bd. of Ed. v. Barnette, 319 U. S. 624, 642 (1943)). In
this case, the complete prohibition on secular, nonlegal
newspapers, newsletters, and magazines prevents prison
ers from “receiv[ing] suitable access to social, political,
esthetic, moral, and other ideas,” which are central to the
development and preservation of individual identity, and
are clearly protected by the First Amendment, Red Lion
Broadcasting Co. v. FCC, 395 U. S. 367, 390 (1969). Simi
larly, the ban on personal photographs, for at least some
inmates, interferes with the capacity to remember loved
ones, which is undoubtedly a core part of a person’s “sphere
of intellect and spirit.” Moreover, it is difficult to imagine a
context in which these First Amendment infringements
could be more severe; LTSU-2 inmates are in solitary con
finement for 23 hours a day with no access to radio or televi
sion, are not permitted to make phone calls except in cases
of emergency, and may only have one visitor per month.
They are essentially isolated from any meaningful contact
with the outside world. The severity of the constitutional
deprivations at issue in this case should give us serious
pause before concluding, as a matter of law, that the chal
lenged regulation is consistent with the sovereign’s duty to
treat prisoners in accordance with “the ethical tradition
that accords respect to the dignity and worth of every
individual.” Overton v. Bazzetta, 539 U. S. 126, 138 (2003)
                      Cite as: 548 U. S. ____ (2006)                     13

                         STEVENS, J., dissenting

(STEVENS, J., joined by SOUTER, GINSBURG, and BREYER,
JJ., concurring) (citation and internal quotation marks
omitted).5
  Because I believe a full trial is necessary before forming
a definitive judgment on the whether the challenged regu
lation is reasonably related to petitioner’s valid interests
in security and rehabilitation, I respectfully dissent.




——————
  5 In   contrast to this case, the constitutional right at issue in Overton
involved freedom of association, which, “as our cases have established
. . . is among the rights least compatible with incarceration.” Overton v.
Bazzetta, 539 U. S. 126, 131 (2003).
                 Cite as: 548 U. S. ____ (2006)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 04–1739
                         _________________


 JEFFREY A. BEARD, SECRETARY, PENNSYLVANIA

 DEPARTMENT OF CORRECTIONS, PETITIONER v. 

  RONALD BANKS, INDIVIDUALLY AND ON BEHALF OF

             ALL OTHERS SIMILARLY SITUATED


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                        [June 28, 2006] 


  JUSTICE GINSBURG, dissenting.
  JUSTICE STEVENS comprehensively explains why the
justifications advanced by the Secretary of Pennsylvania’s
Department of Corrections (Secretary) do not warrant
pretrial dismissal of Ronald Banks’s complaint alleging
arbitrary deprivation of access to the news of the day.
Ante, p. 1. Joining JUSTICE STEVENS’ dissenting opinion
in full, I direct this separate writing to the plurality’s
apparent misapprehension of the office of summary
judgment.
  As the plurality recognizes, ante, at 6, there is more to
the summary judgment standard than the absence of any
genuine issue of material fact; the moving party must also
show that he is “entitled to a judgment as a matter of
law.” Fed. Rule Civ. Proc. 56(c); Anderson v. Liberty Lobby,
Inc., 477 U. S. 242, 249–255 (1986); id., at 250–251 (sum
mary judgment is unwarranted “[i]f reasonable minds could
differ as to the import of the evidence”). Here, the Secre
tary cannot instantly prevail if, based on the facts so far
shown and with due deference to the judgment of prison
authorities, a rational trier could conclude that the chal
lenged regulation is not “reasonably related to legitimate
penological interests.” Turner v. Safley, 482 U. S. 78, 89
2                     BEARD v. BANKS

                   GINSBURG, J., dissenting

(1987).
    The showing made by the Secretary in support of sum
mary judgment is slim, the kind that could be made to
justify virtually any prison regulation that does not in
volve physical abuse. The Secretary relies on his own
statement of undisputed facts and the deposition of the
prison’s Deputy Superintendent. The deposition states
that “obviously we are attempting to do the best we can to
modify the inmate’s behavior so that eventually he can
become a more productive citizen . . . . We’re very limited
. . . in what we can and cannot deny or give to an inmate,
and [newspapers and photographs] are some of the items
that we feel are legitimate as incentives for inmate
growth.” App. 189, 190. The Secretary’s statement of
undisputed facts similarly asserts that the regulation
“serves to encourage . . . progress and discourage backslid
ing.” Id., at 27.
    These statements, the plurality holds, are sufficient to
show that the challenged regulation is reasonably related
to inmate rehabilitation. Ante, at 8. But prison officials
“ ‘cannot avoid court scrutiny by reflexive, rote asser
tions.’ ” Shimer v. Washington, 100 F. 3d 506, 510 (CA7
1996) (quoting Williams v. Lane, 851 F. 2d 867, 886 (CA7
1988) (Flaum, J., concurring in result)). See also Turner,
482 U. S., at 98 (noting lack of evidence offered by prison
officials to support a ban on inmate marriages); Murphy v.
Missouri Dept. of Corrections, 372 F. 3d 979, 986 (CA8
2004) (applying Turner and concluding that the Correc
tions Department’s “documented reason for censoring [a
magazine] is too conclusory to support [summary] judg
ment in its favor”); Jacklovich v. Simmons, 392 F. 3d 420,
428–434 (CA10 2004). “ ‘[T]raditional deference does not
mean that courts [are to] abdicat[e] their duty to protect
those constitutional rights that a prisoner retains.’ ” 399
F. 3d 134, 140 (CA3 2005) (quoting Fortner v. Thomas, 983
F. 2d 1024, 1029 (CA11 1993)).
                  Cite as: 548 U. S. ____ (2006)            3

                    GINSBURG, J., dissenting

   The plurality correctly recognizes that it “must draw ‘all
justifiable inferences’ in Banks’[s] ‘favor.’ ” Ante, at 6
(quoting Liberty Lobby, 477 U. S., at 255). It then back
tracks, distinguishing “evidence of disputed facts” from
“disputed matters of professional judgment,” and asserts
that “[i]n respect to the latter, our inferences must accord
deference to the views of prison authorities.” Ante, at 6.
While Turner deference can and should be incorporated
into the evaluation of a motion for summary judgment,
that deference should come into play, pretrial, only after
the facts shown are viewed in the light most favorable to
the nonmoving party and all inferences are drawn in that
party’s favor. See Liberty Lobby, 477 U. S., at 252–255; cf.
Reeves v. Sanderson Plumbing Products, Inc., 530 U. S.
133, 150–151 (2000).
   As I see it, on the limited record thus far made and
without the benefit of trial, “the logical connection be
tween the [no news journals] regulation and the asserted
goal” could be found by a reasonable trier to be “so remote
as to render the policy arbitrary or irrational.” Turner,
482 U. S., at 89–90. The regulation denies The Christian
Science Monitor to inmates housed in level 2 of the
prison’s long-term segregation unit but allows them The
Jewish Daily Forward, based on the determination of a
prison official that the latter qualifies as a religious publi
cation and the former does not. App. 179–180; 399 F. 3d,
at 147. Prisoners are allowed to read Harlequin romance
novels, but not to learn about the war in Iraq or Hurricane
Katrina. The first justification cited by prison officials for
impinging on inmates’ First Amendment rights in this
way is too tenuous to be plausible. See ante, at 3–5
(STEVENS, J., dissenting) (discussing security rationale);
399 F. 3d, at 142–144 (same). The second could be recited,
routinely, to immunize all manner of prison regulations
from review for rationality. See ante, at 5–12 (STEVENS,
J., dissenting) (discussing deprivation/“rehabilitation”
4                      BEARD v. BANKS

                     GINSBURG, J., dissenting

rationale); 399 F. 3d, at 140–142 (same).
   Turner came to us after a full trial, and the Court’s
opinion in that case relied heavily on testimony elicited at
trial in evaluating the reasonableness of the regulations at
issue. 482 U. S., at 91–93, 96–99. Overton likewise came to
this Court on a record made at trial. Overton v. Bazzetta,
539 U. S. 126, 133 (2003). But in this case, the defender of
the regulation invites summary judgment. All inferences
are to be drawn in favor of the prisoner opposing the regula
tion, and the question is not which side has the better ar
gument, but whether the Secretary has shown he is entitled
to a judgment as a matter of law. By elevating the sum
mary judgment opponent’s burden to a height prisoners
lacking nimble counsel cannot reach, the plurality effec
tively tells prison officials they will succeed in cases of this
order, and swiftly, while barely trying. It suffices for them
to say, in our professional judgment the restriction is
warranted. The asserted right to read, see ante, at 1–2
(STEVENS, J., dissenting), is indeed an “important one,”
see ante, at 12 (plurality opinion of BREYER, J.). Even in
highest security custody, a constitutional interest of that
order merits more than peremptory treatment.
                       *    *   *
  For the reasons stated by JUSTICE STEVENS and in this
opinion, I would affirm the Third Circuit’s judgment re
versing the award of summary judgment to the Secretary.